DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed invention necessitated pore diameters D10, D50, and D90 determined using a cumulative pore diameter distribution and satisfying the expressions D50/10≥2.5, D90/D50≥2.5, and D90/D10≥8.0, indicating a broad pore diameter distribution. These characteristics appear to be resultant from a product-by-process method as detailed in the instant Specification [0045-0047], wherein green sheets of both LiCoO2 and Li2CO3 are layered upon one another and sintered to form the claimed resultant LiCoO2 plate.
The Sugiura Sugiura ‘471 and ‘470 teach lithium composite oxide sintered cathode sheets (Sugiura ‘471 [0012] and Sugiura ‘470 Abstract) having many features of instant claim 1, including layered rock salt structure or primary particles (Sugiura ‘471 [0023, 0033]), 3-30% porosity (Sugiura ‘471 [0021, 0031] and Sugiura ‘470 Abstract), open pore rate of ≥ 70% (Sugiura ‘471 [0030]), sufficiently high thickness (Sugiura ‘471 [0012] and Sugiura ‘470 Abstract), sufficiently small primary grain size (Sugiura ‘471 [0023]), and sufficiently small pore diameter (Sugiura ‘470 Abstract and [0029]). However, the Sugiura references fail to teach a pore diameter distribution having only one peak, nor volume-based pore diameters D10, D50, and D90 satisfying instantly claimed ratios of D50/D10 ≥ 2.5, D90/D50 ≥ 2.5, nor D90/D10 ≥ 8.0.

Thus, the prior art does not teach toward nor suggest modifying the Sugiura art to exhibit the claimed D10, D50, and D90 ratios of pore diameters. Therefore, the claimed ratios teach toward a non-obvious broad range of pore sizes.
Furthermore, a search was completed directed toward the method of making a sintered sheet using the same steps and materials as in instant Specification [0045-0047] in layering and heating/sintering green sheets in an attempt to find a teaching toward the sintered plate resulting from the product-by-process features claimed by instant claim 1; however, the state of the art seems directed to milling lithium cobalt oxide and lithium carbonate together rather than sintering two separate sheets of such together. Even though a reference (Xu, as cited below as “Relevant Prior Art”) found in this search teaches a clad bilayer of lithium carbonate and lithium cobalt oxide, such does not teach the same process as the instant application of forming green sheets and sintering such together; thus, the claimed pore diameter distribution and ratios would not be inherently met.
Thus, no art was found which would indicate the inherency of nor teach toward accomplishment the cumulative pore diameter distribution and ratios as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks pages 3-, filed 12/07/2021, with respect to the secondary Saka reference applied in the previous Office action have been fully considered and are persuasive.  The 35 USC 103 rejection, in view of Saka, of claim 1 and its independent claims has been withdrawn. Examiner recognizes after reviewing Applicant Arguments that the Saka reference (especially Saka translation paras. 24-26, as attached to the previous Office action) teach toward a narrower range of d90-d10 in limiting an upper value, instead of teaching toward optimization to find a wider pore size distribution such that the instant D10, D50, D90 ratio relationships are satisfied.
Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kubo et al. (JP 2014024740 A) teaches a ceramic sintered body but teaches away from the claimed pore diameter ratio ranges by teaching that less variation in pore size is beneficial in that D75/D25 should be kept small (Kubo translation pg. 3, paras. ~7-9).
Morita et al. (US 2015/0086851 A1) teaches away from the instantly claimed pore diameter distribution breadth by teaching toward a narrower range in pore diameters (Morita [0061]), and even when Morita teaches toward a broader distribution, such is necessitated having two peaks (Morita [0008-0009, 0054] and Curves 1 and 3 in Fig. 3) instead of one peak as claimed.
Xu et al. (CN 105140463 A) teaches clay layers of lithium cobalt oxide and lithium carbonate (Xu abstract and claim 1, see translation page 1) but does not teach the forming and sintering together of two green sheets as in the instant Specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721